DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 15 January, 2021. Accordingly, claims 1-14 are allowed (see Examiner’s Reasons for Allowance).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application recites the following:
“A method for the ventilation of a heat management system of an internal combustion engine, in which coolant circulates in multiple coolant circuits, the method comprising the acts of: sequentially opening and closing switched inlets of a rotary slide valve according to a predefined sequence of opening and closing, the predefined sequence comprising opening and closing the switched inlets so as to targetedly conduct air present in the multiple coolant circuits to a coolant expansion tank via a common ventilation line that fluidically connects a single outlet of the rotary slide valve to the expansion tank, wherein the switched inlets of the rotary slide valve are connected to return lines of the multiple coolant circuits, and wherein the single outlet of the rotary slide valve is further directly connected to a coolant pump of the heat management system.” (apparatus of independent claim 1), and
A device configured to ventilate a heat management system of an internal combustion engine, the device comprising: a coolant expansion tank; a coolant pump configured to move coolant through an engine cooling circuit and a main cooler circuit; a rotary slide valve having switched inlets fluidically connected to the engine cooling circuit and to the main cooler circuit, and a single outlet fluidically connectable to the expansion tank via a common ventilation line; and a control unit configured to control the rotary slide valve to connect at least one of the engine cooling circuit and the main cooler circuit to the coolant expansion tank via the common ventilation line, wherein the control includes sequentially opening and closing switched inlets of the rotary slide valve according to a predefined sequence of opening and closing, the predefined sequence comprising opening and closing the switched inlets so as to targetedly conduct air present in the multiple coolant circuits to the coolant expansion tank via the common ventilation line, wherein the switched inlets of the rotary slide valve are connected to return lines of the engine cooling circuit and main cooler circuit, and wherein the single outlet of the rotary slide valve is further directly connected to the coolant pump.” (apparatus of independent claim 9).
MEHRING (US 8,863,704 B2) discloses a rotary valve (7) which connects inlets of various coolant circuits (8a/8b) to a single outlet that connects to the coolant expansion tank(16). However, MEHRING does not disclose, teach, or suggest wherein the single outlet directly connects to a coolant pump of the system. More so, MEHRING does not disclose, teach, or suggest that the inlets to the rotary valve provide sequential opening and closing of the inlets to targetedly conduct air in the coolant lines to the coolant expansion tank. DIPAOLA (US 2009/0308335 A1) discloses a valve (32) which includes inlets and outlets. The single outlet (68) connects to a degas bottle (80) which is intended for degassing the coolant, and then is provided to route the fluid back to the valve via an inlet (84).  However, DIPAOLA does not disclose, WO 2008/080872) discloses a rotary slide valve (valve which is located in annotated figure 2, as presented in the Non-Final Rejection mailed on 15 October, 2020). However, the rotary valve does not disclose, teach, or suggest that a single outlet of the valve connects directly to a pump and to the expansion tank to effectively ventilate the coolant lines, as claimed.  For these reasons, the prior art, either alone or in combination, fails to disclose, teach, or suggest the claimed inventions defined by independent claims 1 and 9, and therefore, does not disclose, teach, or suggest the claimed invention of the dependent claims thereof. Therefore, the claimed invention is allowable over the prior art, as the prior art neither anticipates, nor renders obvious the claimed invention absent impermissible hindsight reasoning.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 15 January, 2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 U.S.C. 102 and 103 presented within the Non-Final Rejection mailed on 15 October, 2020 have been withdrawn. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763